Citation Nr: 1633110	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-45 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial, compensable rating for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for residuals of shrapnel wound injury to the right knee.


REPRESENTATION

Appellant represented by:	Rebecca C. Wanee, Attorney-at-law




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the course of the Veteran's appeal, the RO granted service connection for squamous cell carcinoma of the tongue, and awarded a 10 percent, maximum schedular rating for tinnitus, representing a full grant of these matters previously on appeal.  Accordingly, they are no longer before the Board.

In August 2016, the Veteran submitted a notice of disagreement with respect to the rating assigned for squamous cell carcinoma of the tongue.  VBMS and VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has acknowledged the NOD and is continuing to work on that matter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claim remains under the jurisdiction of the RO at this time.

In August 2016 statement, the Veteran's representative submitted additional evidence and argument and waived RO consideration of this evidence in the first instance. 

In addition to the paper claims file, there are additional documents located in the Veteran's electronic claims file through the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to a compensable rating for residuals of shrapnel wound injury to the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea was not manifest in service and is not attributable to service.  Sleep apnea is not caused or aggravated by a service-connected disability.

2.  The Veteran's hearing loss is shown to have been manifested by no worse than Level I hearing for the right ear and Level II hearing for the left ear.

3.  The Veteran's PTSD most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service, nor is sleep apnea proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§°1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2015).

3.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38°C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating for bilateral hearing loss and PTSD, these claims arise from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims on appeal is unnecessary.

With respect to the claim for service connection for sleep apnea, in a January 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection and for increased rating.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was also informed of the disability rating and effective date elements of his claims in the January 2007 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private treatment records.

In addition, the Veteran has been afforded examinations in 2007, 2010, and 2014 to assess the severity of his service-connected bilateral hearing loss and PTSD disabilities.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The Veteran has not been afforded a VA examination with respect to his claim of service connection for sleep apnea for opinion as to whether this disability is related to service or service-connected disability.  The Board has considered the Veteran's attorney's request for examination to determine the etiology of the claimed sleep apnea to explore whether the disability is related to service or a service-connected disability.

For the reasons explained in greater detail herein below, no such examination is required because the evidence does not suggest that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's service or a service-connected disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case.  With respect to the claimed sleep apnea, there is no evidence suggesting persistent or recurrent symptoms since service, or the suggestion of a relationship between service and/or service-connected disability.  Thus, the Board finds that the duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim.  A mere conclusory generalized statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38°C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §°3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. §°1101, which does not include the claimed disability currently on appeal.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records include no complaint, finding, or diagnosis related to sleep apnea.  No related abnormalities were found on September 1968 discharge examination.  

Post-service treatment records include 1997 and 2001 polysomnograms noting diagnosis of obstructive sleep apnea.

Continued private treatment records document diagnosis of sleep apnea with use of a C-PAP machine with no discussion or comment regarding the etiology of this claimed disability.  An August 2007 notation indicates that the Veteran was not wearing his mask to sleep at night.

In sum, there is no lay or medical evidence that the Veteran's current sleep apnea had its onset in service or is otherwise related to service or service-connected disability.  The service treatment records from the Veteran's periods of active service are silent for related complaints or diagnoses.

There is also no indication of sleep apnea in service or until many years thereafter, and the first evidence of the claimed disorder is in 1997, nearly 30 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that may weigh against a claim for service connection).  See 38 C.F.R. § 3.303(b).

Moreover, none of the private treatment records report indicates a relationship between the Veteran's current sleep apnea and service, or indicates a relationship between sleep apnea and a service-connected disability. 

To the extent that the Veteran and his attorney advance their own interpretation of his medical condition indicating that his current sleep apnea is related to service or service-connected disability, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Neither the Veteran nor his attorney has offered any specific contentions as to why he believes that this disability is related to service or a service-connected disability.  In any event, the probative value of these general assertions in this regard is outweighed by the evidence outlined above documenting the onset of sleep apnea many years after service with no suggestion that such disability has been caused and/or aggravated by an inservice event or service-connected disability. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. §°5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38°C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, uniform evaluations for the disabilities on appeal are warranted.


A.  Hearing Loss

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the level for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "IV" and the poorer ear had a numeric designation of Level "VII," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85. 

Regulations also provide in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  The provisions of 38°C.F.R. § 4.86(b) further provide when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral; and then that numeral will be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The pertinent evidence of record consistent namely of three VA audiology examinations.

On VA audiology examination in November 2007, the Veteran expressed that he had difficulty hearing in conversation and when there was background noise.  On audiological examination, pure tone thresholds, in decibels, were as follows:



HERTZ



100
2000
3000
4000
RIGHT
5
25
50
55
LEFT
10
15
35
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.  The examiner diagnosed normal hearing sloping to a mild to moderate sensorineural hearing loss.  

Applying the criteria for evaluating hearing loss to the findings of the November 2007 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Table VI.  Such findings are consistent with a noncompensable rating under Table VII.  

A May 2010 VA audiology examination report reflects that the Veteran continued to complain of difficulty hearing conversations, especially in the presence of background noise.  On audiological examination, pure tone thresholds, in decibels, were as follows:



HERTZ



100
2000
3000
4000
RIGHT
10
40
50
55
LEFT
15
15
40
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss, normal to moderate or moderately severe.  The examiner indicated that the disability effected occupational activities, in that the Veteran would have difficulty understanding spoken communication in certain settings, such as with background noise or at a distance.  

Applying the criteria for evaluating hearing loss to the findings of the May 2010 audiometric evaluation results in designation of Level I hearing in the right ear and Level II in the left ear based on application of the reported findings to Table VI.  Such findings are consistent with a noncompensable rating under Table VII.  

On VA audiological examination in November 2014, pure tone thresholds, in decibels, were as follows:



HERTZ



100
2000
3000
4000
RIGHT
10
35
45
55
LEFT
15
15
40
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The examiner diagnosed sensorineural hearing loss.  The Veteran reported that, in conversation, he misunderstood half of what was said.  Background noise made his hearing worse.  

Applying the criteria for evaluating hearing loss to the findings of the November 2014 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Table VI.  Such findings are consistent with a noncompensable rating under Table VII.  

In sum, the audiometric findings do not support the assignment of a compensable rating.  Notably, none of the audiometric examinations demonstrate an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be reiterated that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology study of record.  Lendenmann, supra.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Further, the examination reports documented above also noted and considered the Veteran's report of the impact his hearing loss had on his ordinary conditions of life including his ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  These functional impairments will be discussed below when addressing entitlement to extraschedular consideration.

Accordingly, an initial compensable rating for bilateral hearing loss disability is not warranted.

B. PTSD

The Veteran's PTSD is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under §°4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§°4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

On VA psychiatric examination in November 2007, the Veteran reported that he had been married for 32 years.  He described his wife as very supportive.  He indicated that he had good relationships with his 3 adult children.  The Veteran worked in sales for a petroleum company.  He denied ever missing any work due to psychiatric symptoms or problems.

He reported frequent intrusive thoughts of his service in Vietnam and he avoided talking about his service.  He said that the current war coverage left him very upset when he saw it.  He described having occasional nightmares.  The Veteran also endorsed significant problems with concentration.  He no longer engaged in some activities that he previously found enjoyable.  He avoided thoughts and feelings associated with Vietnam, and noted that he had a neighbor who was also a Vietnam veteran and they had never discussed it.  He stated that he initially had problems with exaggerated startle response and hypervigilance after service, but that had improved over the years.  He felt comfortable going out with his wife and reported that he did activities with other friends.  

A mental status examination revealed an alert and attentive individual who tracked conversation adequately.  He was oriented to person, place, and time.  There was no abnormality of posture.  Psychomotor activity might have been slightly slowed.  Speech functions were appropriate for rate, volume, porosity, and fluency.  There was no evidence of paraphrasic errors.  He reported his mood as "so-so."  His affect was somewhat blunted.  Memory functions were grossly intact with respect to immediate and remote recall, events, and factual information.  His thought processes were goal-directed.  He did report problems with concentration that were evident at times during the interview when he had to repeat information.  His thought content was within normal limits.  There was no evidence of perceptual disorder.  He denied suicidal or homicidal ideation.  He was neatly dressed and groomed.  He reported maintaining his own activities of daily living.  His judgment appeared intact.  

The examiner noted that the Veteran had not received treatment for PTSD.  He was placed on Lexapro during his treatment for cancer.  He was unsure why the doctor placed him on it, but he believed that it was at the suggestion of his wife because she was concerned about his mood.

The examiner diagnosed PTSD and assigned a GAF score of 70.  The examiner noted that the Veteran described his symptoms as being in the overall mild range of severity. 

A May 2010 VA examination report reflects the Veteran's report that, since the last examination, the Veteran had experienced increase in lack of emotion.  He noted that his older sister died a few weeks ago, and it did not make him cry.  He expressed that he was numb.  He reported that he had thought about getting together with people from his platoon for a reunion, but he did not want to re-experience his service.  He did not show loving or caring feelings or emotions.  He reported dreams and nightmares of his Vietnam experiences.  He noted that he had experienced these symptoms weekly to daily in frequently, currently at a sub-clinical severity (with regard to PTSD, as objectively assessed), since his last PTSD examination.  The Veteran denied past mental health treatment and expressed that he did not feel the need for it.  

With respect to work, the Veteran reported that he was employed full-time in sales for the past 23 years.  He had difficulty concentrating and formulating ideas.  He indicated that his mind wandered a lot.  He denied any other impairment in occupational functioning.  In regard to family, he reported that his relationships with his wife and children were fine, and relationships with his friends, acquaintances, and co-workers were also fine.  He spent most of his time taking care of his property.  He vacationed and had been to Disneyworld 2 years in a row.  There was no impairment with respect to activities of daily living.

Mental status examination revealed that the Veteran was fully oriented, well-groomed and cooperative.  His mood was presented as mildly to moderately dysphoric with somewhat restricted affect.  He discussed his combat stressors in graphic detail in an unremarkable manner without being prompted.  He denied suicidal intent, or planning, homicidal ideation, hallucinations, or delusions. 

The examiner indicated that psychological testing was inconsistent with a diagnosis of PTSD and with clinically significant cognitive dysfunction in the domain of attention/concentration. 

The examiner diagnosed PTSD and assigned a GAF score of 75.  The examiner indicated that the Veteran's PTSD reportedly did not interfere significantly with current occupational and social functioning.

On VA examination in November 2014, the Veteran reported that he had been married for 39 years and he got along well with his 3 adult children.  He reportedly got along well with everyone he knew outside of his family and he had get-togethers with his wife's family and with friends.  He was not on any treatment for PTSD.

The examiner also met with the Veteran's wife, who stated that the Veteran seemed depressed most of the time.  He did not share his feelings much about anything, and things that should make him happy or excited did not.  She noted that she had gone to therapy, but he had never gone. She indicated that he went on Zoloft when he was getting treated for cancer, and she could see the difference, but he was no longer taking the medication.

The Veteran reported that he had been working full-time as a salesman in petroleum equipment for 28 years.  His supervisor told him his performance was not great in terms of sales, probably because he did not get out and meet people who needed the company's services and equipment to generate sales.  Prior to his sales job, he did not have to go out looking for projects to work on because he would be contacted by the people who needed the equipment.    

On mental status examination, the Veteran was well-groomed, alert, and fully oriented.  Speech was normal in rate, tone, and syntax.  Thought content and process were unremarkable.  His mood presented as mildly dysphoric with generally somewhat restricted and reactive affect.  There were no observable responses to internal stimuli.  Hallucinations and delusions were denied.  Suicidal and homicidal ideation, intent, and planning were denied.  There was no observable impairment in attention, concentration, or memory.  

PTSD symptoms noted below were those endorsed by the Veteran on the PCL-5 as "moderate" or more severe during the past month, with no objectively assessed response bias. The examiner indicated that, in the presence of an external incentive, and in the absence of the provision of or the ability to obtain additional information regarding the Veteran's psychological functioning from impartial third parties, the validity of Veteran's symptom endorsement on the PCL-5 was considered unknown and unable to be determined to a reasonable degree of professional certainty.

The endorsed symptoms included recurrent, involuntary, and intrusive distressing memories or dreams of the traumatic events, dissociative reactions (e.g., flashbacks), intense or prolonged psychological distress at exposure to internal or external cues that symbolized or resembled an aspect to the traumatic events, and marked physiological reasons to internal or external cues that symbolized or resembled an aspect of the traumatic events.  He avoided memories, thoughts, feelings, and external reminders associated with the traumatic events.  He had a persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, and persistent, distorted cognitions about the cause or consequences of the traumatic events that led the individual to blame himself or others.  The Veteran also endorsed hypervigilance and problems with concentration.  

The examiner noted that symptoms associated with the Veteran's psychiatric diagnosis included anxiety and difficulty in establishing and maintaining effective work and social relationships.

The examiner diagnosed PTSD, rule out unspecified depressive disorder, rule out schizoid personality traits.  He determined that the disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

In a July 2016 written statement, the Veteran wife's described his difficulties upon return from Vietnam.  She described him as emotionally detached and suffering from inner turmoil.  She noted that he suffered from nightmares and was in denial of any emotional or mental issues.  She indicated that he finally began discussing his Vietnam experiences after watching coverage on the war in Iraq.  In addition, she noted that he did not cry at the funeral for his parents, and that if he did not work at his parent's business after service, he would not have been employed.  She noted that he worked for another business, but had a difficult time communicating, which she believed held him back from moving to a better job.  Moreover, she expressed that he had very little ability to feel emotions, joy excitement, or love.  He had a difficult time making decisions and showed little affection for his children.  He trusted very few people.  

The aforementioned evidence reflects that the Veteran's PTSD has been manifested by symptoms such emotional numbness, depressed mood, anxiety, nightmares, flashbacks, intrusive thoughts, difficulty in establishing and maintaining effective relationships, and problems with concentration.  The currently assigned 30 percent rating contemplates such symptomatology, and includes depression, sleep impairment, mild loss of concentration/memory, and suspiciousness productive of occasional decrease in work efficiency.  

However, at no point during the period of the appeal, is the service-connected PTSD been shown to have met the criteria for the higher rating of 50 percent or higher.  

As noted above, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Significantly, the probative evidence does not show such symptoms as circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment or impaired abstract thinking.

The Veteran does demonstrate some impairment of affect, mood, motivation and cognition.  However, there is no lay or medical evidence of cognitive impairment to the extent of retention of only highly learned material or failing to complete tasks.  These symptoms, while impacting his industrial employment (as already recognized by an assigned 30 percent rating), have not resulted in any lost time from work and, by the Veteran's own report, have not significantly interfered with his ability to maintain social relationships with his family and others.  The 2014 VA examiner indicated that the Veteran had difficulty in establishing and maintaining effective work and social relationships and the Veteran has been described as emotionally detached.  Nonetheless, the Veteran has reported good relationships with his family, friends, and co-workers.  He indicated that he participated in get-togethers with friends and acquaintances and other social activities.  He has worked at the same job for many years and has reported no interpersonal difficulties at work. Accordingly, the Board finds that this impairment does not support the assignment of a 50 percent rating.  

Additionally, the VA examiners also determined that the Veteran's psychiatric symptoms were only of mild severity, with the 2010 VA examiner indicating that the Veteran's PTSD did not interfere significantly with current occupational and social functioning and the 2014 examiner noting occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  These impressions tend to weigh against a rating greater than 50 percent.

Furthermore, the GAF scores assigned during this period do not tend to support the assignment of a higher rating.  As indicated, the Veteran has been assigned GAF scores ranging from 70 to 75 during the course of period on appeal.  A GAF of 61 to 70 is defined as some mild symptoms of some difficulty in social, occupational, or school functioning.  A GAF of 71 to 80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  Thus, the medical examiner assessments of the Veteran's overall psychological, social, and occupational functioning is reflective of mild symptomatology throughout the appeal period - which is consistent with the 30 percent rating assigned.  

The Veteran's attorney has argued for entitlement to a 70 percent rating, but has not identified specific facts which support this conclusion.  Here, there is no lay or medical evidence of the examples supporting a 70 percent rating such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene or inability to establish and maintain effective relationships. 

As discussed above, the Veteran does demonstrate some aspects of difficulty in adapting to stressful circumstances.  However, when considering the totality of all the evidence, as instructed by Mauerhan and Vazquez-Claudio, the Veteran's overall symptoms have not resulted, or more closely approximated, social and occupational impairment with reduced reliability and productivity warranting a 50 percent rating or higher.  The testimony of the Veteran and his spouse reflect an ability to establish and maintain effective relationships in the work and social setting with symptoms having mild impact on his overall psychological, social, and occupational functioning.

Accordingly, the Board finds that an initial rating in excess of 30 percent for PTSD is not warranted.  In so finding, the Board has considered the description of symptoms and functioning by the Veteran and his spouse as competent and credible evidence in support of the claim.  However, as it pertains to the overall impairment of social and occupational functioning, the Board places greater probative weight on the mental status examinations and clinic impressions of the VA examiners who have greater training and expertise in evaluating impairment associated with a psychiatric disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


C.  Other considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted. 

With respect to the psychiatric disability, the rating criteria for evaluating a psychiatric disability provides samples which support a particular rating but allows for consideration of all aspects of disability which affect social and occupational impairment.  The Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned 30 percent rating.  The Board has also considered whether a higher rating still is warranted based upon the frequency, duration and severity of symptoms, but the criteria for a rating greater than 50 percent are not met.  In short, the Board finds that the assigned schedular evaluation is adequate. 

The Board observes that the Veteran's spouse believes that the Veteran is underemployed as a result of his PTSD.  As noted in Thun, a Veteran may experience a lesser impairment of earning capacity than average for their disability but such a factor cannot be used to justify extraschedular consideration.

With respect to the functional limitations attributable to hearing loss, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  As indicated above, the Veteran reports difficulty hearing during conversations and with background noise or at a distance.  The Board finds that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability. 

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  

Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based upon individual unemployability (TDIU) benefits is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Veteran has not reported being unemployable due to his service-connected disabilities on appeal.  Rather, he has described maintaining full-time employment without loss of working time.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

For the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's bilateral hearing loss and PTSD, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that increased rating for these disabilities are not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. §°5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to service connection for sleep apnea is denied.

An initial, compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran seeks entitlement to a compensable rating for residuals of shrapnel wound injury to the right knee.  Historically, the Veteran underwent some type of surgical procedure during service for a combat-related shrapnel injury to the right knee.  The field hospital records are not available to determine the extent of initial injury and/or the specifics of the surgical procedure performed.  The Veteran has consistently described right knee pain when bending, but the disability has been historically evaluated as a scar.

In August 2016, the Veteran's attorney submitted an excerpt from a letter written by the Veteran while hospitalized which described his injury as follows:

I'm in Pleiku at the [field] hospital or what is called some surgical unit.  They cut between the two holes that the [shrapnel] made as it passed through my leg and bandaged it up, but they left it open so they've got me walking on crutches to prevent making it bleed I suppose.  I'm supposed to be evacuated soon - maybe to a hospital a real hospital that is in Quin Hon.

The Board has no reason to doubt the Veteran's description of injury above, and finds that VA examination is necessary to determine whether the shrapnel wound injury to the right knee involved a muscle injury.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate examination(s) to determine all residuals associated with the shrapnel wound injury to the right knee.  The claims folder contents must be made available for the examiner's review.  

The examiner is requested to take into account the Veteran's in-service description of injury as follows:

I'm in Pleiku at the [field] hospital or what is called some surgical unit.  They cut between the two holes that the [shrapnel] made as it passed through my leg and bandaged it up, but they left it open so they've got me walking on crutches to prevent making it bleed I suppose.  I'm supposed to be evacuated soon - maybe to a hospital a real hospital that is in Quin Hon.

The examiner should also take into account the Veteran's description of right knee symptoms during his initial VA examination in 1985.

Thereafter, the examiner is requested to discuss the probable trajectory of the shrapnel and identify all residual disability associated with this injury, including identifying the muscle group(s) subject to the missile injury.

2.  Thereafter, readjudicate the claim of entitlement to a compensable rating for residuals of shrapnel wound injury to the right knee.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


